EXHIBIT 10.5




SECOND AMENDMENT OF LEASE AND LEASE AGREEMENT




AMENDMENT NO. 2, dated as of March 30, 2001, between 504 Carnegie Associates, a
New Jersey general partnership, (the “Landlord”), as successor-in-interest to
504 Carnegie Associates Limited Partnership, a New Jersey limited partnership,
and Pharmanet, Inc., a Delaware corporation, (the “Tenant”), to the Lease and
Lease Agreement, dated March 4, 2999, between 504 Carnegie Associates Limited
Partnership, a New Jersey limited partnership, and Pharmanet, Inc., a Delaware
corporation (the “Original Lease”) regarding lease premises in 504 Carnegie
Center, Princeton, New Jersey, as amended by Amendment No. 1 thereto, dated May
10, 1999 (“Amendment No. 1”).  The Original Lease, as amended by Amendment No.
1, is hereinafter referred to as the “Lease.”




Background.  The Lease provides that the Initial Term of the Lease shall
commence on the earlier of October 1, 2001 or the date on which the Premises
shall be delivered to the Tenant by the Landlord.  The original lease between
the Landlord and the current tenant in the Premises shall be delivered to the
Tenant by the Landlord.  The original lease between the Landlord and the current
tenant in the Premises, Education Testing Service (“ETS”) was scheduled to
expire on September 30, 2001 (“ETS Lease”).  The Landlord and ETS subsequently
amended the ETS Lease to change the expiration date of the ETS Lease to June 30,
2001.  The Landlord desires and intends to deliver the Premises to the Tenant
earlier than October 1, 2001, i.e., on July 1, 2001, and the Tenant desires that
the Landlord deliver the Premises to the Tenant on July 1, 2001.  ETS is
currently subleasing space in the Premises to Center for Claims Resolution, Inc.
(“CCR”) pursuant to a certain Agreement of Sublease which expires on June 30,
2001.  CCR has communicated to the Landlord and the Tenant its desire to remain
in the space in the Premises which it is currently subleasing from ETS for a
period of time after the expiration date of said Agreement of Sublease.  The
Tenant desires to enter into a sublease agreement with CCR.




Amendment.  Subject to all the terms and conditions set forth below, the
Landlord and the Tenant hereby agree as follows:





--------------------------------------------------------------------------------

1.  

Certain terms and phrases (generally those whose first letters are capitalized)
that are defined in the Lease

shall retain their definitions set forth in the Lease, except to the extent they
may be deleted or modified in   this amendment.




2.

The Landlord and the Tenant hereby acknowledge and agree to the following:

2.1

Landlord shall deliver the Premises to the Tenant and the Tenant shall accept
delivery of the Premises from the Landlord on July 1, 2001.




2.2  

The Commencement Date, the Target Date and the Rent Commencement Date of the
Lease shall be July 1, 2001.




2.3

Notwithstanding that CCR may remain in the Premises on the Commencement Date of
July 1, 2001 pursuant to the sublease agreement or other arrangement between the
Tenant and CCR, the Landlord shall be deemed to have delivered possession of the
Premises, in accordance with the Lease, to the Tenant n July 1, 2001.




3.

As amended by this Amendment, the Lease continues in full force and effect as
the Agreement.




4.

In the event of a conflict between the terms of this Amendment No. 2 and the
terms of Amendment No. 1 or the original Lease, the terms of this Amendment No.
2 shall control.




IN WITNESS WHEREOF, the parties hereto have caused





--------------------------------------------------------------------------------

this Amendment to be executed as of the date first above written.




LANDLORD:




CARNEGIE 504 ASSOCIATES,

a New Jersey general partnership




By:  BOSTON PROPERTIES LIMITED PARTNERSHIP,

        a general partner




By:  Boston Properties, Inc.,

        its sole general partner










        By:  /s/ Mitchell Landis

 Mitchell Landis,

 Senior Vice President







TENANT




PHARMANET, INC.







BY:  /s/ John Fassnacht




NAME:  John Fassnacht




TITLE:  SVVP



